DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Dye for staining permissive cells
Please elect one of the following:
Neutral red dye (claim 8)
Acridine orange (claim 9)
A non-neutral red, non-acridine orange dye (claim 10)
Illness of the patient
Please elect one of the following:
Chronic fatigue syndrome (claim 12)
Autism (claim 13)
Non-autism behavioral and/or emotional disorders (claim 13)
Autoimmune illness (claim 20)
Sample type
Please elect one of the following:
Blood (claims 11-15, 20)
Cerebrospinal fluid (claims 11-13, 20)
Tissue (claims 16-17)
Cell type
Please elect one of the following:
Permissive cells are from the same species as the source of the sample (claim 18)
Permissive cells are from a different species as the source of the sample (claim 19)
The species are independent or distinct.  The dyes differ from each other in structure.  Though the dyes share a function, they do not share a core structure.  A search for one dye will not necessarily reveal other dyes.  The types of illnesses differ in pathologies and potentially the type of stealth virus that Applicant alludes to in the specification, thus they do not share structure and function.  The sample types differ in content and potentially the type of stealth virus present in the samples that Applicant alludes to in the specification, thus they do not share structure and function.  The types of permissive cells are not identified in the claims, except for their source (i.e., from the same sample or not) and the requirement that they are permissive for stealth viruses.  Without knowing which stealth viruses can be cultured in which cell lines, it cannot be presumed that the cell lines share structure.  A search for these various species will not necessarily reveal literature about the others.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STACY B CHEN/Primary Examiner, Art Unit 1648